Citation Nr: 0514618	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  95-41 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to February 22, 1995 
for Dependency and Indemnity Compensation (DIC) benefits 
based on the appellant's status as the helpless child of a 
veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO).

Procedural history

The veteran served on active duty from September 1950 to 
March 1966; he died on March [redacted], 1966 while in service.  The 
appellant is a surviving son who was born on February [redacted], 
1958.

In a December 1995 rating decision, the RO granted the 
appellant's claim of entitlement to DIC benefits based upon 
his status as a helpless child of the veteran.  See 
38 U.S.C.A. §§ 101(4)(A)(ii), 1310 (West 2002).  An effective 
date of March 1, 1995 was assigned.  The appellant thereafter 
indicated disagreement with the assignment of that date and, 
after being issued a statement of the case, perfected his 
appeal by submitting a substantive appeal (VA Form 9) in 
August 1996.

In October 1999, the appellant presented testimony at a 
personal hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  Unfortunately, the audiotape of this 
hearing was lost and, therefore, a hearing transcript could 
not be prepared.  In June 2000, the appellant was provided 
with another personal hearing before the undersigned Veterans 
Law Judge; a transcript of that hearing was made and has been 
associated with the veteran's VA claims file.

In August 2000, the Board remanded this case to the RO.  In 
January 2005 the RO assigned an effective date of February 
22, 1995 for the award of DIC benefits for the appellant 
based on his status as a helpless child of the veteran.  The 
claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) [on claim for original or increased disability rating, 
claimant will generally be presumed to be seeking maximum 
benefit allowed by law and regulation and, thus, such claim 
remains in controversy where less than maximum available 
benefit is awarded].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required of him.


REMAND

After having carefully considered the matter, the Board finds 
that a remand is in order to ensure full and complete 
compliance with the enhanced duty to notify and duty to 
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA).  While the Board regrets having to again remand this 
case, it notes that the VCAA had not been enacted in August 
2000, when the Board's previous remand had been issued, and 
that the Board clearly could not have anticipated the 
obligations imposed by that legislation.

The record indicates that the Cleveland, Ohio RO, in an April 
2003 letter, advised the appellant with regard to what 
evidence or information it still needed and that it had 
requested his initial application for Social Security 
benefits, purportedly filed in 1976 or 1977, from the Social 
Security Administration.  It also advised him that, if he had 
any Social Security records from when he applied in 1976, to 
send that evidence to VA's Cleveland RO.  In an October 2003 
letter, the Cleveland RO specifically advised the appellant 
that it required an application for Social Security benefits 
on a form jointly prescribed by the VA Secretary and the 
Secretary of the (then) Department of Health, Education and 
Welfare.  

The United States Court of Appeals for Veterans Claims has 
specifically held that the notice requirement of the VCAA 
mandates that VA must notify a claimant of any evidence that 
is necessary to substantiate the claim, as well as which 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for producing.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The April 2003 and 
October 2003 letters do not satisfy this standard.  In 
particular, the appellant was not advised as to which 
evidence VA would obtain and which evidence is the 
responsibility of the claimant.  Nor is it apparent that he 
was advised of the scope of the evidence that would establish 
his entitlement to an earlier effective date for the DIC 
benefits he is seeking, and whose responsibility it would be 
to obtain such evidence.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

Moreover, the appellant was not specifically advised that he 
was to submit to VA any evidence in his possession that 
pertained to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2004).  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) [under the notice provisions of the 
VCAA and implementing regulation, VA must provide notice that 
informs a claimant of any information and evidence not of 
record: (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) requests that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim].

The appellant's representative, in a March 2005 statement, 
noted that VA regulations, at M21-1, Part 4, Chapter 15, 
provide that "[a]ny communication or evidence indicating or 
claiming permanent incapacity for self-support of a child of 
a veteran will be considered a claim under 38 C.F.R. 
§ 3.315(a).  Use of particular VA forms will be required only 
to the extent the information is necessary for proper 
adjudication."  The appellant's representative also pointed 
out that the VA was aware of the appellant's dependency, 
based on his mother's filing for benefits on her original 
claim for DIC in 1966, and based on her request for 
continuation of benefits for his being over the age of 18.  
The appellant's representative notes that there may also be 
school records showing the appellant exhibited physical 
disabilities.  The VCAA communications cited above do not 
apprise the appellant that he was not limited to submitting 
only his initial claim for Social Security benefits, but 
rather that he could submit to VA any evidence that he 
believes would support his claim.

In brief, the notice requirements of the VCAA have not been 
satisfied.  Because the Board cannot rectify this deficiency 
on its own, see Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter 
must be remanded for further development.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must furnish the appellant and 
his representative a VCAA letter that 
specifically informs the appellant as to 
what information and evidence is needed 
to support his claim, and which evidence 
is to be provided by the claimant and 
what portion is to be provided by VA.  
This letter is also to advise the 
appellant that he may submit any evidence 
he has that he believes would support his 
claim, such as school records.

2.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the appellant, a 
supplemental statement of the case (SSOC) 
should be prepared.  The appellant and 
his representative should be provided 
with the SSOC and an appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




